DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The amendment and remarks filed 29 December 2020 are noted with appreciation.
Claims 1-11 are now pending.
Election/Restrictions
Claims 5-9 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 23 June 2020.
Response to Amendment
The objections to the specification, set forth in the non-final Office action mailed 29 September 2020, are withdrawn in view of the amendment. 
The rejection under 35 USC 112(b), set forth in the non-final Office action mailed 29 September 2020, is withdrawn in view of the amendment.
With specific respect to the term “high shear mixing,” it is the Primary Examiner’s position that this term, as well as the associated apparatus, are well known in the art. See, e.g., Zhang, J.; Xu, S.; Li, W. High Shear                                                                                                                                                                                                                                                       Mixers: A Review of Typical Applications and Studies on Power Draw, Flow Pattern, Energy Dissipation and Transfer Properties. Chemical Engineering and Processing: Process Intensification 2012, 57-58
With respect to the rejections under 35 USC 103, set forth in the non-final Office action mailed 29 September 2020, Applicant’s argument has been fully considered by the Primary Examiner, but it is not persuasive. All of the rejections of record are based on the SMP of Cheng et al. (US 2010/0190011 A1). Applicant argues that Cheng fails to teach or suggest “providing a polymer matrix component comprising a diglycidyl ether resin and at least one curing agent comprising an aromatic amine, wherein the polymer matrix component has a glass transition temperature from about 60°C to about 170°C.” The Primary Examiner disagrees.
In Cheng’s Example, the polymer matrix is a combination of aromatic diglycidyl ether resin (EPON 826) / aliphatic diepoxy (NGDE) / diamine curing agent (Jeffamine D-230) in a mole ratio of 1.6/0.4/1 [0031]. While the Example does not disclose a Tg for this polymer, US 2010/0028686 A1 teaches synthesis of an epoxy polymer H, identical to that disclosed by Cheng (EPON 826 / NGDE / Jeffamine D-230 = 1.6/0.4/1). Said epoxy polymer H has Tg between approximately 70°C and 80°C:

    PNG
    media_image1.png
    356
    599
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    336
    601
    media_image2.png
    Greyscale

Consequently, it is the Primary Examiner’s position that the SMP epoxy polymer matrix of Cheng’s Example, EPON 826 / NGDE / Jeffamine D-230 = 1.6/0.4/1, has a 60°C < Tg < 80°C.1 In the case where a claimed range overlaps or lies inside a range disclosed by the prior art, a prima facie case of obviousness exists. MPEP § 2144.05(I).
Further, US 2009/0280330 A1, which produces SMPs similar to those disclosed by Cheng, discloses that a polymer matrix synthesized from EPON 826/D-230 has a Tg ≈ 90°C and that gradual addition of NGDE, including an EPON 826 / NGDE / D-230 molar ratio of 1.5/0.5/1, gives a Tg in the range of 25°C-90°C depending on the desired operating temperature [0042 ff.]. For example, epoxy polymer with a Tg lower than room temperature (i.e., closer to 25°C) may be sticky towards many substrate surfaces such as glass, whereas epoxy polymer with a higher than room temperature Tg is rigid and non-sticky at room temperature and expected to exhibit shape memory properties above room temperature [0054]. It is clear from US ‘330 that Tg for epoxy polymer of a composition nearly identical to that of Cheng is known in the art to have Tg between 25°C and 90°C and that Tg is a result-effective variable. Consequently, it would have been g of the EPON 826 / NGDE / D-230 polymer matrix of Cheng, in order to give desired room temperature SMP characteristics, absent evidence of criticality [MPEP § 2144.05(II)]. The Primary Examiner additionally notes that Cheng’s SMP is designed specifically to be heated which would suggest rigidity at room temperature and the desirability of said optimization being in the direction of selecting a higher Tg within the 25°C-90°C range.
Claim Objections
Claim 11 is objected to because of the following informalities:  3,4’-oxdianiline should read 3,4’-oxydianiline. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.












This claim recites the terms “homogeneous” and “processable.”
The term “homogeneous” is a relative term which renders the claim indefinite. The term “homogeneous” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would 

The term processable is indefinite as the nature and extent of the processing and, consequently, the properties required of the mixture for such processing are unclear. Consequently, the metes and bounds of the claimed invention are impossible to determine.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter 
Claims 1-3, 10, and 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cheng et al. (US 2010/0190011 A1) in view of Momentive Performance Materials RapidStrength* RGS7700 Structural Silicone Elastomeric Adhesive.
With respect to claim 1, Cheng teaches a method of forming a composite comprising: forming at least one layer of an elastomeric material (12); forming a layer of a shape memory polymer (SMP) material (14), the SMP containing nanoparticles; coupling (i.e., laminating) the elastomeric layer and the SMP layer, to form the composite; and activating the nanoparticles to induce heat sufficient to transform the composite from a temporary shape to a permanent shape (i.e., “recovering”) [claim 6].
Specifically, Cheng teaches: the nanoparticles are electrically conductive and activated by eddy currents [0004]; said heating raises the temperature of the polymer through Tg [0016]; the SMP is formed by mixing a diglycidyl ether resin (EPON 826)2 and a curing agent (Jeffamine D-230) [0031];


    PNG
    media_image3.png
    86
    660
    media_image3.png
    Greyscale

EPON 826

    PNG
    media_image4.png
    50
    200
    media_image4.png
    Greyscale

General Diglycidyl Ether Structure
the nanoparticles can be Fe3O4, an iron oxide [0028, 0031]; polymerization is conducted such that the nanoparticles are distributed throughout the SMP [0031]; the SMP is cured under conditions to yield the SMP [0031].




















With respect to the newly claimed Tg, it is the Primary Examiner’s position that the SMP epoxy polymer matrix of Cheng’s Example, EPON 826 / NGDE / Jeffamine D-230 = 1.6/0.4/1, has a 60°C < Tg < 80°C. Further, it is the Primary Examiner’s position that it would have been obvious to one of ordinary skill in the art to optimize the Tg by routine experimentation, as detailed in ¶¶9-10 above.

Reference does not teach polymerization of all components under sonication, but does teach the use of sonication to distribute the nanoparticles in the curing agent [0031]. Sonication is a technique well known in the art to ensuring distribution a non-liquid phase in a liquid phase and it would have been obvious to one of ordinary skill in the art to utilize this technique at any and all parts of the process of Chen until the curing of the polymer in order to ensure the greatest degree of nanoparticle distribution.
Cheng does not expressly teach that the elastomeric layer (12) is a silicone elastomer, but does teach the composite structure as a dry adhesive. Momentive teaches 
With respect to claim 2, Cheng does not expressly teach the claimed sonication and mixing conditions. It is the Primary Examiner’s position that time, temperature, shear, and sonication frequency represent an elementary level of inquiry in the art insofar as one of ordinary skill in the art must, necessarily, select some value for these parameters. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456 (CCPA 1955). Only if the results of optimizing a variable are unexpectedly good, can a patent be obtained for the claimed critical range. In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997). 
With respect to claim 3, Cheng teaches curing at 100°C for 1 hour and post curing at 130°C for 1 hour. This reads on a temperature during the curing being between about 125°C and about 175°C and a time being about 2 hours.
With respect to claims 10 and 11, while none of the cited prior art references explicitly teach the aromatic amines recited in these claims, no criticality is ascribed, either in the cited prior art or in the instant application, to the particular aromatic amine cross-linker. Consequently, it would have been obvious to one of ordinary skill in the art to utilize any known aromatic amine cross-linker in place of the Jeffamine D-230 of the cited prior art.
Claims 1-3, 10, and 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cheng et al. (US 2010/0190011 A1) in view of Momentive Performance Materials RapidStrength* RGS7700 Structural Silicone Elastomeric Adhesive, further in view of Kim et al., Graphene/Polymer Nanocomposites, Macromolecules 2010, 43, 6515-6530.
The teaching of Cheng in view of Momentive with respect to claims 1-3 is detailed above. Neither of these references expressly teach that the conductive and/or magnetic nanoparticles are reduced graphene oxide (rGO) sheets.
Kim teaches a graphene oxide (GO)/polymer composite comprising an exfoliated and thermal reduced graphene oxide (TRG) sheets (i.e., reduced graphene oxide sheets) and epoxy, wherein the TRG sheets are highly wrinkled, 80% of TRG sheets are single layers with an average size of about 500 nm independent of the starting GO size [Abstract; p. 6518 - 3.4. Thermal Exfoliation and Reduction of GO; p. 6521 - 5. Dispersion of Graphene into Polymers - first and second full paragraphs]. As Kim expressly teaches, the TRG in the epoxy resin provides extraordinary physical properties and ability to be dispersed in various polymer matrices, high electrical conductivity, improves electrical, thermal, and gas barrier properties of polymers, [p. 6515 - 1. Introduction - first and third paragraphs; p. 6518-6519 - 3.4. Thermal Exfoliation and Reduction of GO; p.6523 - 6. Properties of Graphene/Polymer Nanocomposites], increases modulus and tensile strength [p. 6521 - Table 4], and the dispersion of TRG is easy, and because of its wrinkled structure TRG experiences less restacking after solvent removal (i.e., having wrinkled morphology that prevents re-aggregation of single-sheets) [p. 6521 - first full paragraph]. Motivated by the advantages associated with using the TRG sheets as disclosed by Kim, it therefore would have been obvious to one of ordinary skill in the art to use the TRG sheets of Kim in the SMP layer of Cheng in view of Momentive, in order to provide nano-sized electrically conductive substances with extraordinary physical 
With respect to claims 10 and 11, while none of the cited prior art references explicitly teach the aromatic amines recited in these claims, no criticality is ascribed, either in the cited prior art or in the instant application, to the particular aromatic amine cross-linker. Consequently, it would have been obvious to one of ordinary skill in the art to utilize any known aromatic amine cross-linker in place of the Jeffamine D-230 of the cited prior art.
Claims 1-3, 10, and 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cheng et al. (US 2010/0190011 A1) in view of Momentive Performance Materials RapidStrength* RGS7700 Structural Silicone Elastomeric Adhesive, further in view of Zhong, W. H.; Li, J.; Lukehart, C. M.; Xu, L. R. Graphitic Carbon Nanofiber (GCNF)/Polymer Materials. II. GCNF/Epoxy Monoliths Using Reactive Oxydianiline Linker Molecules and the Effect of Nanofiber Reinforcement on Curing Conditions. Polymer Composites 2005, 26 (2), 128–135. 
The teaching of Cheng in view of Momentive with respect to claims 1-3 is detailed above. Neither of these references expressly teach that the conductive and/or magnetic nanoparticles are carbon nanotubes.
Zhong teaches an epoxy resin mixture comprising epoxy resin and well-dispersed reactive graphitic carbon nanofibers (r-GCNFs) with 3,4'-oxydianiline (3,4’-ODA) in butyl glycidyl ether (i.e., diluent) [Abstract; Introduction].
As Zhong expressly teaches, the epoxy resin mixture having such r-GCNFs-ODA and butyl glycidyl ether provides better mechanical properties, enhances strength and electrical conductivity, while the extension of the original ODA linker molecule to an ODA (glycidyl)n linker enhances the wettability of the GCNF reinforcement material and 
Motivated by the advantages associated with using r-GCNFs-ODA and butyl glycidyl ether, as disclosed by Zhong, it therefore would have been obvious to one of ordinary skill in the art to use the r-GCNFs-ODA and butyl glycidyl ether of Zhong in the epoxy resin composition used in the SMP layer of the composite of Cheng in view of Momentive, in order to provide better mechanical properties, enhance strength and electrical conductivity, while the extension of the original ODA linker molecule to an ODA (glycidyl)n linker enhances the wettability of the GCNF reinforcement material and reduces or eliminates any possible steric hindrance by the nanofiber bulk on further chemical reactivity at the linker molecule terminus, thereby facilitating covalent coupling across the GCNF/epoxy matrix interface during thermal curing, and while the diluent reduces nanofiber agglomeration and gives nanofiber/epoxy nanocomposites having enhanced flexural strength in Cheng in view of Momentive, and thereby arrive at the claimed invention.
With respect to claims 10 and 11, while none of the cited prior art references explicitly teach the aromatic amines recited in these claims, no criticality is ascribed, either in the cited prior art or in the instant application, to the particular aromatic amine cross-linker. Consequently, it would have been obvious to one of ordinary skill in the art to utilize any known aromatic amine cross-linker in place of the Jeffamine D-230 of the cited prior art.
Claims 1-3, 10, and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Taya (US 2009/0130391 A1) in view of Cheng et al. (US 2010/0190011 A1).
The teaching of Cheng, with respect to claims 1-3 is detailed above.
Taya discloses a composite reversible active material include a planar SMP (i.e., shape memory polymer; an adaptable polymer matrix component) member and a planar SMA (i.e., shape memory alloy which is metal that "remember" their original shapes as evidenced by Lin, first paragraph; a sheet of elastic metal alloy) member [Abstract; FIG. 1-4 [0008]; [0027-0029]] (i.e., the SMP layer having at least one external side contacting the SMA layer), wherein SMP member will be configured to return (i.e., to remember) to a specific shape at a first temperature and the SMA member will be configured to return (i.e., to remember) to a specific shape at a second temperature [0008].
One of ordinary skill in the art, taking Taya and Cheng together, it would have been obvious to one of ordinary skill in the art to modify the process of Cheng and or Taya so as to provide, as the SMP material, the material of Cheng, that would become an electrically activated shape memory polymer composite, in order to provide a SMP that not only transforms between its permanent shape and a temporary shape but further allows remote activation of the SMP material not through direct heating of the entire composite, to actuate such a transformation, wherein the remote activation is desirable when direct heating is not readily available, or inconvenient, or costly, and wherein direct heating to return the composite to its permanent shape may be problematic, costly or may adversely affect the substrates to which the composite has been previously applied in Taya, and thereby arrive at the claimed invention.
With respect to claims 10 and 11, while none of the cited prior art references explicitly teach the aromatic amines recited in these claims, no criticality is ascribed, either in the cited prior art or in the instant application, to the particular aromatic amine cross-linker. Consequently, it would have been obvious to one of ordinary skill in the art to utilize any known aromatic amine cross-linker in place of the Jeffamine D-230 of the cited prior art.
Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Taya (US 2009/0130391 A1) in view of Cheng et al. (US 2010/0190011 A1), as applied to claim 1 above, further in view of Kim et al., Graphene/Polymer Nanocomposites, Macromolecules 2010, 43, 6515-6530 and Duerig et al., DESIGNING WITH THE SHAPE MEMORY EFFECT, as taken in view of evidence by Richard Lin, Shape Memory Alloys and Their Applications.
The teaching of Taya in view of Cheng is detailed above. Further, the teaching of Kim is detailed above; specifically, that it would have been obvious to utilize, as the nanoparticles in the SMP, rGO. None of these references teaches an elastic titanium alloy sheet as the SMA.
Duerig expressly teacher a shape memory product being metal alloy that is NiTi based alloy [p. 581 - Abstract, 2nd paragraph of Introduction; p. 582 - last paragraph; p. 586], wherein NiTi has advantages in strength, corrosion resistance, electrical resistivity and fatigue resistance, wherein the austenitic phase in the warmer NiTi alloys is essentially stable with respect to diffusional phase transformations [p. 582 - last paragraph] and its properties are preferred in constrained recovery applications because of its larger recovery strains (critical to maintaining sufficient unresolved recoveries on normal substrate tolerances), high resistance to stress corrosion and cracking, greater thermal stability, and high ductility [p. 586, first and second full paragraphs]. The function of the memory metal is to store energy, wherein the NiTi is pseudoelastic (or superelastic), has larger maximum springbuck strain, larger store energy and larger pseudoelastic strains, compared other materials [p. 592, first, second and fourth paragraphs]. Duerig and Taya in view of Cheng as analogous art as they are drawn to SMA and for areas such as medical industries [Taya, [0006]; Duerig, p. 592 - fourth paragraph and p. 593 –Conclusion].
One of ordinary skill in the art, motivated by the advantageous physical characteristics of the NiTi based alloy as disclosed by Duerig, would have found it obvious 
Given that the NiTi based alloy in the SMA layer of Taya in view of Cheng and Duerig is pseudoelastic (or superelastic), has good maximum springbuck strain, good store energy and good pseudoelastic strain, and the function of the memory metal in the pseudoelastic event is to store energy, as set forth above, it is clear that the NiTi based alloy in the SMA layer of Taya in view of Cheng and Duerig would necessarily store elastic energy when the composite is in the temporary shape to thereby significantly reduce a reformation time from the temporary shape to the original shape.
Given that the composite of Taya in view of Cheng, Kim, and Duerig comprises SMP capable of thermal shape reformation using electric power to heat the composite through its matrix glass transition temperature [Cheng, Abstract; [0006]; [0016]; [0023-0028]] and the SMA, which is pseudoelastic (or superelastic), has maximum springbuck strain, stores energy and has pseudoelastic strain [Duerig, p. 592, first, second and fourth paragraphs], which is substantially identical to the presently claimed electrically activated shape memory polymer composite, and thus it is clear that the composite of the Taya in view of Cheng, Kim, and Duerig would intrinsically be capable of thermal shape reformation using electric power to heat the composite through its matrix glass transition temperature, and wherein the SMA layer is substantially identical to the presently claimed elastic layer (i.e., elastic titanium alloy), it is clear that the SMA layer stores elastic energy when the composite is in the temporary shape to thereby significantly reduce a reformation time from the temporary shape to the original shape, as presently claimed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P FLETCHER III whose telephone number is (571)272-1419.  The examiner can normally be reached on Monday-Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM PHILLIP FLETCHER III
Primary Examiner
Art Unit 1796



/WILLIAM P FLETCHER III/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        
18 February 2021













































    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This teaching of US ‘686 was raised at p. 8 of the non-final Office action mailed 21 March 2016 in application 13/447,513, issued as US 9,796,159 B2, of which the instant application is a divisional.
        2 As noted in the record of parent application 13/447,513, EPON 826 is reaction product of epichlorohydrin and bisphenol-A and is an epoxy resin based on diglycidyl ether of Bisphenol A (i.e., diglycidyl ether resin), which is evidenced by Salvino (US 2005/0154090) [0022] and Strange et al. (US 2008/0213490) [0034], It is known in the art that EPON 826 used in Cheng is a diglycidyl ether resin, as evidence by Strange et al., [0034] which is an epoxy resin based on diglycidyl ether of Bisphenol A (i.e., diglycidyl ether resin), which is known as 2,2-Bis(4-glycidyloxyphenyl)propane as evidenced by PubChem: Bisphenol A diglycidyl ether.